Citation Nr: 1141034	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  06-33 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the claimed residuals of status post anterior cervical fusion and posterior cervical laminectomy C3-C7 (including pain, weakness and nerve damage effecting the upper extremities) as performed at a VA Medical Center (VAMC) in March 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from December 1950 to September 1952. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In connection with this appeal, the appellant testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in December 2007; a transcript of that hearing is associated with the claims file.

In a March 2008 decision, the Board denied the Section 1151 claim on appeal.  The appellant was notified of the Board's action, and he then appealed to the United States Court of Appeals for Veterans Claims (Court) for review.  Pursuant to a Joint Motion for Remand, a March 2009 Court Order vacated the Board's March 2008 decision and remanded the case for readjudication consistent with instructions in the Joint Motion.  To comply with the Court's Order, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC, in September 2009 and the case was returned to the Board for further action.  Nevertheless, in March 2011, the claim was once again remanded to the AMC, and once again, the claim has been returned to the Board for appellant review.

Upon reviewing the development that has occurred since March 2011, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the AMC obtained the appellant's surgery consent forms and included those forms in the claims folder.  It also discovered what time of examiner provided the VA opinions of 2005 and 2010 (an orthopedic surgeon).  The obtained information was reviewed by the AMC which then issued a supplemental statement of the case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's Remand of March 2011.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to scheduled surgery at the appellant's local VA Medical Center, the appellant was informed of the type of surgery that he would undergo along with any possible residuals or complications resulting from said surgery.  Despite any complications or residuals, the appellant, one week prior to the surgery, voluntarily agreed to undergo the scheduled surgery.  

2.  On March 11, 2003, the appellant underwent C3-C7 laminectomies for treatment of cervical canal stenosis, performed by the VAMC in Little Rock, Arkansas. 

3.  Post-March 2003 surgery, the appellant sustained neurological symptomatology affecting the upper extremities and hands, particularly on the left side, which appears at least in part to have resulted from the surgery performed by VA. 

4.  No competent evidence of record establishes or suggests that treatment provided by VA on March 11, 2003, was indicative of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the claimed residuals of status post anterior cervical fusion and posterior cervical laminectomy C3-C7 (including pain, weakness and nerve damage effecting the upper extremities) as performed at a VA Medical Center (VAMC) in March 2003, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice which informs the appellant of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the agency of original jurisdiction (AOJ) has satisfied the duty to notify as required by the VCAA by means of multiple letters sent to the appellant over the course of this appeal.  The appellant was informed of the types of evidence required to substantiate the claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 and of his, and VA's, respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  Notice informing the appellant of how VA determines disability ratings and effective dates was also provided. 

The AOJ has also satisfied the duty to assist the appellant.  The record indicates that the appellant's VA medical records, along with his private medical reports, are of record.  The Board would specifically note that a copy of the appellant's consent form for the March 2003 operation have also been obtained and included in the claims folder for review.  Neither the appellant nor his representative has pointed to any additional outstanding medical evidence that should be obtained.  With consideration of the facts set forth above, the Board is satisfied that all reasonable efforts to obtain and include the necessary medical records applicable to this case have been made. 

Additionally, the VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103(A)(d) (West 2002 & Supp. 2010).  In this respect, the record reflects that the appellant did undergo a number of VA medical examinations with the most recent occurring in April 2010.  The results from all of the examinations have been included in the claims folder for review.  It is noted that in all of the examination reports, the examiner reviewed the history along with the available medical records, and then supplied an opinion with sufficient information so the Board can render informed determination.  Therefore, the Board finds that these reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Moreover, the appellant was given the opportunity to present evidence and testimony before an RO hearing officer and the Board.  The appellant availed himself of this opportunity and testified before the undersigned Veterans Law Judge.  During that hearing, the appellant described the condition he now suffers therefrom that he believes was caused by the surgery of the neck.  He further reported the symptoms produced by the condition.  Then, proffered his opinion as to why he believes the care and/or surgery he received through the VA were/was negligent.  Additionally, the appellant was given notice that VA would help her obtain evidence but that it was up to the appellant to inform VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of his claim.  VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and VA has obtained, or attempted to obtain, all known documents that would substantiate the appellant's assertions.  The duty to assist has been satisfied.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Factual Background

The appellant filed his original compensation claim brought under the provisions of 38 U.S.C. § 1151 in February 2005.  He maintains that during or as a result of surgery on his cervical spine performed at the VA Medical Center (VAMC) in North Little Rock, Arkansas, on March 11, 2003, he sustained nerve damage of the upper extremities to include the hands, as well as chronic neck problems. 

Medical records reflect that symptomatology of the cervical spine and upper extremities pre-dated the March 2003 surgery.  The evidence reflects that the appellant was involved in an automobile accident in June 2001.  A private radiology report, dated in June 2001, shows that x-ray films of the cervical spine revealed that there was straightening of the normal lordotic curve; degenerative disc disease of C3-4 with spurring; fusion of C5-C6 and narrowing of C6-7 with spurring.  X-ray films of the left shoulder revealed moderate degenerative changes. 

VA records show that the appellant underwent electromyography (EMG) and nerve conduction testing in November 2002.  The EMG findings were consistent with mild chronic right C7 radiculopathy, mild focal neuropathy of the left and right median nerve at the wrist (indicative of very mild carpal tunnel entrapment), without electrodiagnostic evidence of left or right ulnar or radial neuropathy.  An addendum revealed that nerve conduction studies revealed terminal motor wrist latencies.  Computed tomography (CT) scan of the cervical spine done in December 2002 revealed moderate to marked loss of intervertebral disk space height at C3-4 through C6-7 levels. 

One week prior to the surgery, on March 4, 2003, the appellant was provided with a consent to operate form, i.e., Standard Form 522, Request for Administration of Anesthesia and for Performance of Operations and Other Procedures.  The surgical procedure was annotated as:  posterior cervical laminectomies and decompression.  The risks of the anesthesia and surgery were listed as:

Risks include but are not limited to bleeding, infection, nerve injury, weakness, paralysis, spinal fluid leak, numbness.

The form further contained the appellant's request for the surgery.  The SF 522 was supplemented with a Standard Form 509, Progress Note, also dated March 4, 2003.  On that form, the appellant acknowledged the following:

Relevant aspects (indications, risks, benefits and alternatives as listed on SF 522) have been discussed with the patient and/or representative in language understandable to him/her.

....

The patient and/or representative had the opportunity to ask questions and to indicate understanding of the discussion.

The patient and/or representative freely consented to the procedure/treatment without coercion.

The appellant answered each statement affirmatively and signed the form acknowledging his affirmations.  The surgery then took place on week later.  

The file contains a VA neurosurgery note and operative report dated on March 11, 2003, which reflects that the pre-operative diagnosis was cervical canal stenosis of C3-4 and C6-7.  The appellant underwent C3-7 laminectomies which entailed removal of some bone and some blood loss.  The surgery was performed under general anesthesia.  It was reported that there were no complications and that the appellant's condition on transfer was stable.  The discharge summary indicated that the diagnoses included cervical stenosis, neck pain and muscle spasm. 

Films of the cervical spine done by VA in May 2003 revealed that the appellant had undergone anterior fusion at the C5-6 level which appeared to be a solid bony fusion.  Degenerative changes were seen at C3-4, C5-6 and C7-T1 levels. 

The file contains a June 2003 neurosurgical evaluation report and medical statement of Dr. S.C.  It was noted that it had been three months since the cervical compression surgery performed by VA and that the appellant was not doing well.  The report indicated that the appellant was having more pain in his arms and shoulders than he had pre-operatively.  It was noted that neurological deficits had led to increased swelling of the hands.  The doctor stated that he suspected that the appellant had sustained some type of cervical cord trauma during the posterior decompression that had led to his fairly pronounced myelopathy. 

VA records show that the veteran was seen in July 2003 with complaints of decreased sensation in the left ulnar region.  EMG and nerve conduction studies were abnormal due to evidence of C6-7-8, T1 radiculopathy, subacute to chronic.  The doctor was unable to determine whether these findings were new or represented healing from the laminectomies. 

The appellant was subsequently treated by Baptist Health from June 2003 to August 2003.  The records show treatment for the appellant's symptoms of cervical myelopathy and discuss the possibility that a spinal cord injury occurred during the March 2003 surgery, which may have resulted in "considerable nerve damage."  By mid-August 2003, it was reported that the appellant had made good improvement with therapy overall with increased range of motion and strength, but limitation of left hand/finger function was noted secondary to nerve impairment. 

In September 2003, the appellant underwent a VA orthopedic evaluation due to complaints of left shoulder pain.  It was noted that post-March 2003 surgery for cervical canal stenosis, the appellant complained of weakness, numbness and tingling in the left upper extremity.  The examiner indicated that EMG studies would be conducted to assess whether the shoulder problem was actually a nerve problem which resulted post-operatively from the laminectomies.  However, in December 2003, it was determined that additional EMG studies were not necessary, as symptoms were unchanged since the EMG and nerve conduction testing done in July 2003. 

The appellant was seen for a follow up appointment with Dr. S. C. in October 2003.  The medical record stated that the appellant continued to note some slow improvement with regard to functioning of the upper extremities.  The doctor stated that neurological examination continued to reflect central cord syndrome affecting the left arm and hand greater than the right side. 

Private medical records from the Heber Springs Clinic (HSC) show that the appellant was seen in May 2003 with complaints of bilateral hand swelling and weakness of the upper extremities following neck surgery in March 2003.  Examination revealed edema, mild diminished sensation and decreased grip strength of both hands.  Diagnoses of bilateral hand swelling, type II diabetes mellitus, hypertension, and neuropathy of both hands were made.  When seen in June 2003, the appellant continued to complain of increasing weakness in both upper extremities.  The record indicated that the appellant had cubital tunnel syndrome with left upper extremity neuropathy and C7 pathology as well as mild diabetic neuropathy.  Bilateral upper extremity neuropathy and cubital tunnel syndrome were diagnosed.  The appellant was seen later in July 2003, with continued complaints of upper extremity weakness.  He did indicate that he had been involved in a motor vehicle accident on June 20, 2001.  Central cervical cord syndrome and cervical spinal stenosis with secondary myelopathy was diagnosed.  When seen in December 2003, the appellant complained of left shoulder pain, and indicated that this had not improved since the March 2003 surgery and may have gotten worse.  This was assessed as left shoulder bursitis. 

In a March 2004 record, Dr. S. C. reiterated his belief that there had been some kind of cervical cord trauma related to the March 2003 surgery and noted that the appellant had probably plateaued neurologically.  He was again seen in October 2004, at which time it was reported that the appellant still had significant residual weakness in both upper extremities.  Neurological examination revealed profound weakness of both triceps as well as weakness of the hand muscles, worse on the left side. 

Over a year later, in August 2005, the appellant underwent a VA examination of the hand, thumb and fingers.  The appellant reported that post-March 2003 surgery, he experienced spasms, as well as weakness in the hands and upper extremities.  A diagnosis of status post anterior cervical fusion in 1990 and posterior cervical laminectomy at C3-C7 in 2003 with residual weakness and chronic pain involving the shoulders was made.  The examiner indicated that he could not provide any opinion addressing the 38 U.S.C.A. § 1151contentions, as neither the March 2003 operative report nor a neurosurgical report of Dr. S. C. was of record. 

The VA examiner who had examined the appellant in August 2005 provided an addendum to that report in October 2005, which included a review of the March 2003 VA operative report and all available medical records.  The examiner indicated that he had found no deviation from the standard of care normally expected in the region for the operation performed by VA at the Little Rock VAMC in March 2003.  The examiner concluded that there was no indication of carelessness, negligence, lack of proper skill and judgment or any similar instance of fault in conjunction with the surgery. 

As reported previously, the appellant provided testimony before the Board in December 2007.  He testified that to the effect that the VA provided negligent care in conjunction with surgery performed in March 2003 and indicated that he believes that the spinal cord was nicked and/or a nerve was severed during the course of that surgery, which resulted in nerve damage, particularly and severely affecting the left hand (his dominant hand). 

Following the Court's reversal of the Board's previous action, the Board sought to obtain additional medical information concerning the appellant's assertions.  Hence, in April 2010, the appellant underwent a VA examination at the VAMC.  It is noted that the examiner who provided the 2010 exam also examined the appellant in 2005.  Prior to the examination, the appellant complained of stiffness in the neck without pain.  He further stated that he was experiencing numbness extending into his upper appendages and hands.  Although the appellant admitted that he no longer had pain in the neck area, he also said that along with the numbness he also experienced weakness.  The medical professional then examined the appellant and provided a diagnosis of:  status post cervical fusion and posterior cervical laminectomy with residual stiffness and weakness.  

The examiner then provided the following comments:

I have reviewed viewed the operative note and do not find evidence of deviation from normal accepted procedures in this part of the country.  It is less likely than not that the surgery caused the Veteran's additional disability as a result of failure to exercise degree of care that would normally be expected by a reasonable healthcare provider such as carelessness, neglect, lack of proper skill, error in judgment or similar incidents at fault.  I do not find any of these.  His situation was not worsened in the form of additional disability by surgical treatment furnished without his informed consent, nor did an event not reasonably foreseeable based on what a reasonable healthcare provider would have foreseen, be a factor in the situation this gentleman now has regarding his neck and upper extremities.  The rationale for opinions expressed is based on my review of his records imaging studies which included the EMGs of May 2003 and a CAT scan of his cervical spine in December 2002 as well as previous reports of his history and C-file information. 

No other additional medical evidence concerning the appellant's current disability of the cervical segment of the spine and any fault or negligence that may have occurred during the March 2003 surgery is of record.  


Legal Analysis

The appellant filed his original compensation claim brought under the provisions of 38 U.S.C.A. § 1151 in February 2005.  As mentioned earlier herein, the appellant maintains that he sustained neurological symptomatology affecting the upper extremities and hands as a result of VA treatment for cervical canal stenosis provided on March 11, 2003, at which time C3-C7 laminectomies were performed.  For the reasons that follow, the Board concludes that compensation under section 1151 is not warranted.

Title 38, United States Code, Section 1151 provides that where a veteran suffers an injury or aggravation of an injury resulting in additional disability by reason of VA medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.  See Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  The appellant does not contend, nor does the evidence reflect that consideration under any other theory of entitlement is warranted. 

Section 1151(a) grants compensation for qualifying disabilities to veterans in the same manner as if such disability were service-connected, under certain circumstances.  See also 38 C.F.R. § 3.361 (2011).  First, the disability must be caused by hospital care, medical or surgical treatment, or examination furnished the veteran by VA, and the proximate cause of the disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1) (West 2002); 38 C.F.R. § 3.361(d) (2011).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2011). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2011). 

Second, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b) (2011).  In determining whether disability resulted from disease or injury or aggravation of an existing disease or injury suffered as a result of VA care, the evidence must show actual causation rather than coincidental occurrence.  38 C.F.R. § 3.361(c)(1) (2011).  Finally, the disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.301(c)(3) (2010). 

With respect to the informed consent form, the provisions of 38 C.F.R. § 17.32 (2011), Informed Consent, a section under the heading of Protection of Patient Rights, are extensive.  In particular, under 38 C.F.R. § 17.32(b) (2011), all patient care furnished under Title 38 of the United States Code shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  If the patient lacks decision-making capacity or has been declared incompetent, consent must be obtained from the patient's surrogate.  Practitioners may provide necessary medical care in emergency situations without the patient's or surrogate's express consent when immediate medical care is necessary to preserve life or prevent serious impairment of the health of the patient or others and the patient is unable to consent and the practitioner determines that the patient has no surrogate or that waiting to obtain consent from the patient's surrogate would increase the hazard to the life or health of the patient or others.  In such circumstances, consent is implied. 

Under 38 C.F.R. § 17.32(c) (2011), informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment must explain in language understandable to the patient or surrogate the nature of the proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time. 

The consent form will be witnessed, will be filed in the patient's medical records, and will be valid for a period of 30 calendar days.  38 C.F.R. § 17.32(d) (2011).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that:  (i) require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; or (v) require injections of any substance into a joint space or body cavity.  Id. 

Effective September 2, 2004, the regulations pertaining to claims for compensation pursuant to 38 U.S.C. § 1151 filed on or after October 1, 1997 were amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  Those regulations largely implemented the provisions of 38 U.S.C. § 1151 and were codified at 38 C.F.R. § 3.361.  The RO did not explicitly provide notice of 38 C.F.R. § 3.361 to the appellant.  However, this new regulation merely codified the existing statutory provisions of 38 U.S.C. § 1151.  The language of the new regulation is in no way liberalizing and is not significantly different from the standard considered in the RO's adjudication of the appellant's claim.  The appellant was clearly advised of the provisions of 38 U.S.C. § 1151.  The Board also points out that the new regulation includes several provisions already contained in the former regulation codifying 38 U.S.C. § 1151 (38 C.F.R. § 3.358) of which the appellant was also apprised.  Therefore, he is not prejudiced by Board's application of 38 C.F.R. § 3.361 without remanding the case to the RO.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The evidence of record shows that the appellant was involved in an automobile accident in June 2001, following which evidence revealed moderate to marked loss of intervertebral disk space height at C3-4 through C6-7 levels as well as some neuropathy affecting the left shoulder and hands.  Prior to March 13, 2003, the appellant was informed by his surgeon about the surgical procedure he was scheduled to endure.  He was told about the risks, the possible outcomes, and the possible residual side-effects.  He was allowed to ask questions and he was informed of any complications.  The record, per the consent form and the addendum, clearly show that the appellant agreed to the surgery and understood that any surgical procedure might have complications and residuals.  On March 13, 2003, the appellant underwent C3-C7 laminectomies for treatment of cervical canal stenosis.  Subsequently, the appellant developed well-documented neurological symptomatology and deficits affecting the hands and bilateral upper extremities. 

In essence, the appellant maintains that the VA care he received was inadequate/sub-standard and caused the claimed residuals.  Consistent with the analogy to a service-connection claim, since a section 1151 claim is a claim for disability compensation, a appellant is not only required to establish that additional disability occurred following VA treatment, but "must still submit sufficient evidence of a causal nexus between that event and his or her current disability, i.e. that additional disability was due to VA medical care to be ultimately successful on the merits of the claim."  See Wade v. West, 11 Vet. App. 302, 305 (1998); see also Jimison v. West, 13 Vet. App. 75, 77-78 (1999) (claim for benefits under 38 U.S.C. § 1151 must be supported by medical evidence of additional disability that resulted from VA hospitalization or medical or surgical treatment). 

To establish causation, the competent evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the appellant's additional disability.  Merely showing that an appellant received care, treatment, or examination, and that the appellant now has an additional disability, does not establish a causal relationship between the two.  See 69 Fed. Reg. 46,433-35, codified at 38 C.F.R. § 3.361(c)(1) (2007) (and now (2011)). 

In this case, the Board observes that some neurological symptomatology of the upper extremities was present prior to the March 11, 2003, surgery at issue.  However, even so, the Board notes that the medical records indicate that post-surgery the neurological symptomatology which existed prior to surgery increased in severity and that new neurological symptomatology, primarily affecting the hands, appeared.  Accordingly, the Board concludes and admits both that additional disability was chronically shown following the March 11, 2003, VA surgery, and that this additional disability is attributable to that surgery. 

Regardless of the question of causation, the Board observes that the current provisions of 38 U.S.C. § 1151 and 38 C.F.R. § 3.361, applicable in this case, require a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA treatment providers.  The record contains two opinions provided for the record addressing this point - the opinion from October 2005 and the opinion from April 2010.  These opinions do not indicate or even suggest that the care provided by VA for treatment of cervical canal stenosis was in any way indicative of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault.  There is no contrary medical opinion of record. 

The Board notes that the record contains medical evaluations and statements of Dr. S. C of Baptist Health in which he opined that some kind of cervical cord trauma occurred in conjunction with the March 2003 VA surgery which, in turn, resulted in subsequent neurological symptomatology.  The private doctor did not, however, indicate, suggest, or insinuate that there was an carelessness, negligence, lack of proper care, error in judgment, or a similar instance of fault by the VA surgeons or any other VA health care provider who treated or cared for the appellant during and after the surgery.  The private opinion plus the information provided by the VA doctor collectively support the Board's previous finding regarding the additional disability and causation elements; however, these opinions and this evidence in no way attributed possible cervical cord trauma which may have occurred during the course of the March 11, 2003, surgery to fault, negligence or substandard care on the part of VA. 

As a related matter, the Board notes that there is positively no merit to the appellant's secondary contention that during the March 2003 VA hospitalization he received an overdose of morphine and/or other pain medication which resulted in him becoming comatose and VA medical personnel having to revive him, which he maintains establishes or is evidence of a breach in the proper standard of care.  The Board can find no evidence of this reported occurrence anywhere in the clinical records. 

Additionally, the question arises as to whether the acknowledged additional disability, or injury, was foreseeable.  The Board would point out that prior to the surgery, the appellant was provided with a consent form with respect to the surgery.  He was specifically informed, in writing, that the risks and complications of the surgery included bleeding, infection, nerve injury, weakness, paralysis, spinal fluid leaks, and numbness.  These are the very symptoms and manifestations that the appellant now complains thereof - they were specifically listed on the consent form.  The appellant was not just told once about the upcoming surgery; he was told twice and had to commit to the surgery by written consent two times.  He did so when he signed the consent form and then the addendum form that was attached to the standard consent form.  Therefore, because there was a possibility that as a result of the surgery, and since the appellant was informed of the possible consequences, the Board finds that the complained of and documented additional symptoms were reasonably foreseeable.  The Board would further point out that none of the medical evidence of record, to include the opinion provided by the VA doctor most recently in 2010, suggests or insinuates that the resulting weakness and neuropathy was not a reasonably foreseeable possible consequence of the surgery the appellant underwent.  

The Board has also considered the argument of the appellant's representative, advanced in the October 2011 brief, that the VA was required to request and obtain quality assurance records from the VAMC.  

The VA's medical quality assurance program consists of systemic health care reviews carried out by or for VA for the purpose of improving the quality of medical care or improving the utilization of health care resources in VA medical facilities.  Such data may relate to the structure, process or outcome of health care provided by VA.  38 C.F.R. § 17.500(c) (2011).  Under 38 U.S.C.A. § 5705 (West 2002), records created as part of the medical quality assurance program are confidential and access is limited.  The regulations at 38 C.F.R. §§ 17.500-17.511 (2011) explain the provisions for maintaining confidentiality and limit access to the documents. 

It appears from the wording of 38 C.F.R. § 17.508(a) (2011) that the need for quality assurance documents for the performance of governmental duties does not by itself suffice to authorize access to quality assurance documents, given that further authorization, either through one of the specific authorizations found in the regulations or by the direction of specific VA personnel, is required.  Adjudicative personnel are not listed among the persons authorized in 38 C.F.R. § 17.508 (2011), nor is there any existing directive or manual provision that provides the requisite authorization. 

To the contrary, VA Adjudication Procedures Manual M21-MR Part IV, subpart ii, 1.A.3.i, pertaining of the development of the evidence relating to claims under 38 U.S.C.A. § 1151, expressly states that quality assurance investigative reports should not be requested and that copies should not be filed in a claimant's claims folder.  Citing 38 U.S.C.A. § 5705 (West 2002), the manual states that these reports are confidential and cannot be used as evidence in the adjudication of such claims. 

Moreover, neither the appellant nor his representative have determined the existence of such reports in the appellant's actual case or explained how they are relevant to the claims on appeal.  In these circumstances, such an argument amounts to no more than an assertion that VA was obligated on its own to seek out quality assurance records. 

Such an assertion is at odds with a statutory scheme requiring that the claimant "adequately identify relevant records that the claimant wishes the Secretary to obtain."  Loving v. Nicholson, 19 Vet. App. 96, 103 (2005) (citing language in 38 U.S.C.A. §§ 5103A(b), (c)(3) (West 2002) requiring VA to assist in obtaining relevant records that a claimant "adequately identifies"); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the duty to assist is not a license for a "fishing expedition" to ascertain whether there might be unspecified information which could possibly support a claim). 

Accordingly, VA is specifically barred from obtaining the VAMC medical quality assurance records that the appellant's representative has asserted even exists or should have been requested.

Hence and in essence, there has been no competent medical evidence or opinion presented for the record which supports the appellant's primary contention that care provided by VA in March 2003 amounts to or was evidenced by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault.  Essentially the only evidence of record supporting the appellant's contentions and claim is his own lay opinion, as indicated in his testimony from his December 2007 Travel Board hearing.  With regard to specific evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this instance, the only opinion provided is that of the appellant and endorsed by the accredited representative.  Yet, merely the claim has been made that he now suffers from the residuals resulting from the March 2003 surgery and that such residuals entitle the appellant to compensation pursuant to 38 U.S.C.A. § 1151.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations, such as that he has weakness or numbing.  He is not competent to provide complex medical opinions regarding whether the symptoms were not foreseeable or were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical treatment, and surgical intervention.  In other words, he is not competent to provide an etiological opinion.  See Barr. 

The Board would further address the statements made by the appellant.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

Even though the appellant is competent to report the symptoms and manifestations such as numbness and weakness that he now suffers therefrom, and those symptoms and manifestations he did not experience prior to the March 2003 neck surgery, competent evidence is still required to show that there is a nexus between the current symptoms and the surgery.  Moreover, competent evidence is also needed to show that the symptoms were not foreseeable or were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical treatment, and surgical intervention.  Here, the appellant's statements are outweighed by the more probative medical evidence that indicates that the provisions of 38 U.S.C.A. § 1151 do not apply to this matter.  The medical evidence is most probative as it was based on a physical examination, a review of the medical history, and as an opinion with rationale was provided.

Thus, it is the conclusion of the Board that overall, the preponderance of the evidence is against the appellant's claim of entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for residuals, including pain, weakness and nerve damage effecting the upper extremities, claimed to have been sustained status post cervical laminectomy C3-C7 performed at a VAMC on March 11, 2003, and this claim must be denied. In reaching this determination the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the claimed residuals of status post anterior cervical fusion and posterior cervical laminectomy C3-C7 (including pain, weakness and nerve damage effecting the upper extremities) as performed at a VA Medical Center (VAMC) in March 2003, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


